EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The rejection of claim 1 under 35 USC § 112 is withdrawn in view of the amendments filed 06 July 2022. 

Terminal Disclaimer
The terminal disclaimer filed 06 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of: 
Schieber; Andrew T. et al. (US 8372026 B2), 
Schieber; Andrew T. et al. (US 8734377 B2), and 
Schieber; Andrew T. et al. (US 9402767 B2)
has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 1-11 are allowed.
Reasons for Allowance
Applicant’s arguments filed 06 July 2022 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Kolb; Gloria Ro (US 20060052879 A1), the closest art of record, discloses an open lumen stent (¶ [0003], [0020], stent 10), comprising: 
first and second struts and an elongate channel (¶ [0023] The channel is defined at least in part by flanges 32 that curve toward one another, leaving a gap 22 between them); and 
a plurality of frames (¶ [0033] FIG. 8 depicts a stent in which the proximal end 26 of the channel 20 has a closed portion 44). 
However, Kolb lacks a first opening extending through the frames, and instead shows that the structure which joins flanges 32 is solid (¶ [0026], a web 30 and two flanges 32 extending from opposite ends of the web. The I-beam shape gives the stent strength and structural integrity). Also, Kolb is directed to a renal stent and does not describe an ocular implant (¶ [0031] In one exemplary use, a stent is positioned in the ureter). 

Not cited in a previous action, Brown, J. David (US 20020169468 A1) discloses devices and methods for treating glaucoma (¶ [0001], [0005], [0030], device 1 includes a body 3 defining a lumen 5), comprising:
an ocular implant having an elongate channel defined by an inner surface of the ocular implant (¶ [0030], device 1 includes a body 3 defining a lumen 5); 
the elongate channel being in fluid communication with a first opening (¶ [0030], first end 7); 
first and second spines (¶ [0035] In the portion of the external surface of the body 3 that is in contact with eye tissue following implantation, the body may include a barb or barbs 17); 
However, Brown lacks first, second and third frames, each of the first, second and third frames comprising first and second struts. At most, Brown describes a generally cylindrical lumen (Figs. 1A, 1B). Brown does not teach or suggest that the tube includes frames or struts. 

Also newly cited, Gwon; Arlene E. et al. (US 5178635 A) describes a system for providing controlled release of an active agent in an eye (col. 1, lines  1-10; col. 3, lines 25-30, subconjunctival ocular implant 10), including: 
an ocular implant comprising multiple openings (col. 5, lines 50-60, Alternative embodiments 60, 62 of the present invention are shown in FIGS. 4 and 5 respectively and include apertures 64, 66 therein which provide means for enabling the devices 60, 62 to be sutured to the conjunctiva and/or sclera to prevent migration after insertion). 
However, Gwon lacks first and second spines, first, second and third frames and first and second struts. At most, Gwon describes an implant having a curved shape which is configured to release active agents (col. 5, lines 30-50). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781